Citation Nr: 0403972	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from January 23, 1973, to 
December 29, 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
service connection for a right knee disorder and non-service-
connected pension benefits.  The veteran filed a timely 
notice of disagreement, and the RO provided a statement of 
the case (SOC).  In April 2003 the veteran perfected his 
appeal, and the issues were subsequently certified to the 
Board.  

For the reasons discussed below, the issue of entitlement to 
non-service-connected pension benefits is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran at such time as further action is 
required on his part.


FINDING OF FACT

The veteran has no current right knee disorder that is due to 
any incident or event of active military service.  


CONCLUSION OF LAW

The veteran has no current right knee disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in October 2001, as 
well as in the April 2003 SOC.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

The veteran contends that he suffered a right knee injury in 
service and that he has a current right knee disability 
resulting from that injury.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disability, such as arthritis, when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  However, the mere 
fact that a disease or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records indicate that the veteran complained 
of and was treated for a "trick knee" approximately three 
times during April 1973.  There is no evidence of any 
additional complaint, treatment, or diagnosis of any right 
knee condition during service.  

In addition, there is no evidence of any complaint, 
treatment, or diagnosis of any right knee disability since 
separation from active duty.  More specifically, VA 
outpatient treatment records dated from November 1993 to 
February 2001, and the November 2001 VA examination report 
are negative for any competent medical evidence of a current 
right knee disorder.

As noted above, the fact that the veteran may have injured 
his knee in service alone is not enough.  He must have 
sustained a disability of a chronic or continuous nature, and 
there must now be a current disease or disability resulting 
therefrom to warrant service connection.  Degmetich and 
Rabideau, supra.  

The competent medical evidence of record is not in relative 
equipoise, and the veteran is not entitled to the benefit of 
the doubt.  38 C.F.R. § 3.102.  The veteran has no current 
right knee disability which is shown by medical evidence to 
be due to any incident or event of active military service.  
Therefore, he is not entitled to service connection for a 
right knee disorder.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  


REMAND

The appellant contends that he is eligible for a permanent 
and total disability rating for pension purposes.  Pension 
benefits are provided to veterans who are permanently and 
totally disabled by non-service-connected disability that is 
not the result of willful misconduct, but such pension may 
only be granted where the veteran has the requisite active 
wartime service. 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.314(b) (2003).

Pension is payable to a veteran with the requisite service 
who is unemployable as a result of disability "reasonably 
certain" to last throughout the lifetime of the disabled 
person.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
U.S.C.A. § 1502(a) (West 2002).  Full consideration will be 
given to such factors as unusual physical or mental effects 
in individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  

In the present case, VA outpatient treatment records dated 
from November 1993 to February 2001 indicate diagnoses of 
bipolar disorder, poly-substance abuse, petit-mal seizures, 
hepatitis A and B, hemiparesis, gastritis, diabetes, 
hypertension by history, and possible chronic obstructive 
pulmonary disorder (COPD).  

In November 2001 the veteran was afforded a general VA 
examination.  The examiner diagnosed bipolar affective 
disorder and poly-substance abuse.  She also noted a chronic 
cough and dyspnea, which she opined was likely COPD.  A chest 
X-ray and pulmonary function test were ordered.  The examiner 
also diagnosed the veteran with Hepatitis C and noted an 
abnormal thyroid-stimulating hormone.  She concluded that the 
veteran's mental illness and poly-substance abuse were likely 
his most disabling conditions.  

The VA examiner attached an addendum to the November 2001 VA 
examination report, which indicated that the veteran's chest 
X-rays were clear, that he had normal thyroid and liver 
functioning tests, and that he failed to appear for his 
scheduled pulmonary function test.  

The RO issued a rating decision in April 2002, which 
considered only the veteran's diagnosed bipolar disorder in 
determining whether he is currently unemployable.  

The Board notes that the revised VCAA duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, 
including providing medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159(c)(4).  In light of the evidence of record, the Board 
finds an additional medical opinion is required prior to 
final appellate review.  When the Board determines that the 
record before it is inadequate to base a decision upon, then 
a remand is required.  See Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

In the present case, the November 2001 VA examination report 
contained a preliminary diagnosis of COPD.  It also noted the 
veteran's abnormal thyroid-stimulating hormone.  The examiner 
ordered thyroid, liver, and pulmonary function tests.  
Although the examiner issued an addendum that included the 
test results, she did not indicate whether the results 
confirmed or negated her preliminary diagnoses.  In addition, 
although the examiner concluded that the veteran's mental 
illness and poly-substance abuse were most disabling and had 
the greatest impact upon his employability, she did not 
indicate whether the veteran is unemployable due to any of 
his diagnosed disabilities.  

Furthermore, in rendering its decision as to the veteran's 
unemployability, the Board notes that the RO considered only 
the veteran's non-service-connected bipolar disorder.  It 
does not appear from the competent evidence of record that 
the RO rated and considered any of the veteran's other 
diagnoses.  

The Court of Appeals for Veterans Claims has held that VA 
adjudicators, when considering a claim for entitlement to 
non-service-connected pension benefits, must consider whether 
the veteran is unemployable as a result of a lifetime 
disability, i.e., an "objective" standard, or, if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, supra; Roberts v. Derwinski, 2 Vet. App. 
387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Moreover, it is necessary, in a pension case, "to determine 
the percentage of impairment caused by each disability" and 
to state "whether the veteran [is] entitled to a total and 
permanent disability rating on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(2)."  Roberts, supra, at 390.  
Therefore, the Board finds that a remand is required to 
afford the veteran another VA examination to diagnose any 
current disabilities and to allow the RO an opportunity to 
rate each condition found.

The Board notes "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is incumbent upon 
the veteran to cooperate in any way that will facilitate the 
RO's efforts in developing his claim, to include cooperating 
in VA examinations that are found to be necessary in 
determining his current level of disability.  See 38 C.F.R. § 
3.655.



Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA, and subsequent 
interpretive authority, is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any illness or injury since 
November 2001.  After securing any 
necessary release, the RO should obtain 
those records that have not previously 
been associated with the veteran's VA 
claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The veteran should be afforded a VA 
examination to determine whether he 
currently has any illnesses or 
disabilities, including (but not limited 
to) bipolar disorder.  The claims folder 
must be made available to the examiner 
for review before the examination, and 
review of such should be cited in the 
examination report.  A written report of 
the examination should be placed in the 
claims file.  The examiner should be sure 
to thoroughly examine the veteran, 
diagnose any current illnesses or 
disabilities and offer an opinion as to 
whether the veteran is currently unable 
to obtain substantially gainful 
employment due to any such condition(s).  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that it is adequate for appellate review.  
After any indicated corrective action has 
been completed, the RO should again review 
the record and re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental SOC, which contains notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



